
	

115 HR 3180 : Intelligence Authorization Act for Fiscal Year 2018
U.S. House of Representatives
2017-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 3180
		IN THE SENATE OF THE UNITED STATES
		July 31, 2017Received; read twice and referred to the Select Committee on IntelligenceAN ACT
		To authorize appropriations for fiscal year 2018 for intelligence and intelligence-related
			 activities of the United States Government, the Community Management
			 Account, and the Central Intelligence Agency Retirement and Disability
			 System, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—INTELLIGENCE ACTIVITIES
					Sec. 101. Authorization of appropriations.
					Sec. 102. Classified Schedule of Authorizations.
					Sec. 103. Personnel ceiling adjustments.
					Sec. 104. Intelligence Community Management Account.
					Title II—CENTRAL INTELLIGENCE AGENCY RETIREMENT AND DISABILITY SYSTEM
					Sec. 201. Authorization of appropriations.
					Sec. 202. Computation of annuities for employees of the Central Intelligence Agency.
					Title III—GENERAL INTELLIGENCE COMMUNITY MATTERS
					Sec. 301. Restriction on conduct of intelligence activities.
					Sec. 302. Increase in employee compensation and benefits authorized by law.
					Sec. 303. Congressional oversight of intelligence community contractors.
					Sec. 304. Enhanced personnel security programs.
					Title IV—MATTERS RELATING TO ELEMENTS OF THE INTELLIGENCE COMMUNITY
					Subtitle A—Office of the Director of National Intelligence
					Sec. 401. Authority for protection of current and former employees of the Office of the Director of
			 National Intelligence.
					Sec. 402. Designation of the program manager-information sharing environment.
					Sec. 403. Technical correction to the executive schedule.
					Subtitle B—Other elements
					Sec. 411. Requirements relating to appointment of General Counsel of National Security Agency.
					Sec. 412. Transfer or elimination of certain components and functions of the Defense Intelligence
			 Agency.
					Sec. 413. Technical amendments related to the Department of Energy.
					Title V—Matters relating to foreign countries
					Sec. 501. Assessment of significant Russian influence campaigns directed at foreign elections and
			 referenda.
					Sec. 502. Foreign counterintelligence and cybersecurity threats to Federal election campaigns.
					Sec. 503. Assessment of threat finance relating to the Russian Federation.
					Title VI—Reports and other matters 
					Sec. 601. Period of overseas assignments for certain foreign service officers.
					Sec. 602. Semiannual reports on investigations of unauthorized public disclosures of classified
			 information.
					Sec. 603. Intelligence community reports on security clearances.
					Sec. 604. Report on expansion of Security Protective Services jurisdiction.
					Sec. 605. Report on role of Director of National Intelligence with respect to certain foreign
			 investments.
					Sec. 606. Report on Cyber Exchange Program.
					Sec. 607. Review of intelligence community participation in vulnerabilities equities process.
					Sec. 608. Review of Intelligence Community whistleblower matters.
					Sec. 609. Sense of Congress on notifications of certain disclosures of classified information.
 2.DefinitionsIn this Act: (1)Congressional intelligence committeesThe term congressional intelligence committees means—
 (A)the Select Committee on Intelligence of the Senate; and (B)the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
			IINTELLIGENCE ACTIVITIES
 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2018 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:
 (1)The Office of the Director of National Intelligence. (2)The Central Intelligence Agency.
 (3)The Department of Defense. (4)The Defense Intelligence Agency.
 (5)The National Security Agency. (6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.
 (7)The Coast Guard. (8)The Department of State.
 (9)The Department of the Treasury. (10)The Department of Energy.
 (11)The Department of Justice. (12)The Federal Bureau of Investigation.
 (13)The Drug Enforcement Administration. (14)The National Reconnaissance Office.
 (15)The National Geospatial-Intelligence Agency. (16)The Department of Homeland Security.
				102.Classified Schedule of Authorizations
 (a)Specifications of amountsThe amounts authorized to be appropriated under section 101 and, subject to section 103, the authorized personnel ceilings as of September 30, 2018, for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany this Act.
				(b)Availability of classified schedule of authorizations
 (1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.
 (2)Distribution by the PresidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations referred to in subsection (a), or of appropriate portions of such Schedule, within the executive branch.
 (3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—
 (A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));
 (B)to the extent necessary to implement the budget; or (C)as otherwise required by law.
						103.Personnel ceiling adjustments
 (a)Authority for increasesThe Director of National Intelligence may authorize employment of civilian personnel in excess of the number authorized for fiscal year 2018 by the classified Schedule of Authorizations referred to in section 102(a) if the Director of National Intelligence determines that such action is necessary to the performance of important intelligence functions, except that the number of personnel employed in excess of the number authorized under such section may not, for any element of the intelligence community, exceed 3 percent of the number of civilian personnel authorized under such schedule for such element.
 (b)Treatment of certain personnelThe Director of National Intelligence shall establish guidelines that govern, for each element of the intelligence community, the treatment under the personnel levels authorized under section 102(a), including any exemption from such personnel levels, of employment or assignment in—
 (1)a student program, trainee program, or similar program; (2)a reserve corps or as a reemployed annuitant; or
 (3)details, joint duty, or long-term, full-time training. (c)Notice to congressional intelligence committeesThe Director of National Intelligence shall notify the congressional intelligence committees in writing at least 15 days prior to each exercise of an authority described in subsection (a).
				104.Intelligence Community Management Account
 (a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2018 the sum of $526,900,000. Within such amount, funds identified in the classified Schedule of Authorizations referred to in section 102(a) for advanced research and development shall remain available until September 30, 2019.
 (b)Authorized personnel levelsThe elements within the Intelligence Community Management Account of the Director of National Intelligence are authorized 804 positions as of September 30, 2018. Personnel serving in such elements may be permanent employees of the Office of the Director of National Intelligence or personnel detailed from other elements of the United States Government.
				(c)Classified authorizations
 (1)Authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Intelligence Community Management Account for fiscal year 2018 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a). Such additional amounts made available for advanced research and development shall remain available until September 30, 2019.
 (2)Authorization of personnelIn addition to the personnel authorized by subsection (b) for elements of the Intelligence Community Management Account as of September 30, 2018, there are authorized such additional personnel for the Community Management Account as of that date as are specified in the classified Schedule of Authorizations referred to in section 102(a).
					IICENTRAL INTELLIGENCE AGENCY RETIREMENT AND DISABILITY SYSTEM
 201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund for fiscal year 2018 the sum of $514,000,000.
			202.Computation of annuities for employees of the Central Intelligence Agency
				(a)Computation of annuities
 (1)In generalSection 221 of the Central Intelligence Agency Retirement Act (50 U.S.C. 2031) is amended— (A)in subsection (a)(3)(B), by striking the period at the end and inserting , as determined by using the annual rate of basic pay that would be payable for full-time service in that position.;
 (B)in subsection (b)(1)(C)(i), by striking 12-month and inserting 2-year; (C)in subsection (f)(2), by striking one year and inserting two years;
 (D)in subsection (g)(2), by striking one year each place such term appears and inserting two years; (E)by redesignating subsections (h), (i), (j), (k), and (l) as subsections (i), (j), (k), (l), and (m), respectively; and
 (F)by inserting after subsection (g) the following:  (h)Conditional election of insurable interest survivor annuity by participants married at the time of retirement (1) Authority to make designationSubject to the rights of former spouses under subsection (b) and section 222, at the time of retirement a married participant found by the Director to be in good health may elect to receive an annuity reduced in accordance with subsection (f)(1)(B) and designate in writing an individual having an insurable interest in the participant to receive an annuity under the system after the participant's death, except that any such election to provide an insurable interest survivor annuity to the participant's spouse shall only be effective if the participant's spouse waives the spousal right to a survivor annuity under this Act. The amount of the annuity shall be equal to 55 percent of the participant's reduced annuity.
 (2)Reduction in participant's annuityThe annuity payable to the participant making such election shall be reduced by 10 percent of an annuity computed under subsection (a) and by an additional 5 percent for each full 5 years the designated individual is younger than the participant. The total reduction under this subparagraph may not exceed 40 percent.
 (3)Commencement of survivor annuityThe annuity payable to the designated individual shall begin on the day after the retired participant dies and terminate on the last day of the month before the designated individual dies.
 (4)Recomputation of participant's annuity on death of designated individualAn annuity which is reduced under this subsection shall, effective the first day of the month following the death of the designated individual, be recomputed and paid as if the annuity had not been so reduced..
						(2)Conforming amendments
 (A)Central Intelligence Agency Retirement ActThe Central Intelligence Agency Retirement Act (50 U.S.C. 2001 et seq.) is amended— (i)in section 232(b)(1) (50 U.S.C. 2052(b)(1)), by striking 221(h), and inserting 221(i),; and
 (ii)in section 252(h)(4) (50 U.S.C. 2082(h)(4)), by striking 221(k) and inserting 221(l). (B)Central Intelligence Agency Act of 1949Subsection (a) of section 14 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3514(a)) is amended by striking 221(h)(2), 221(i), 221(l), and inserting 221(i)(2), 221(j), 221(m),.
 (b)Annuities for former spousesSubparagraph (B) of section 222(b)(5) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2032(b)(5)(B)) is amended by striking one year and inserting two years.
 (c)Prior service creditSubparagraph (A) of section 252(b)(3) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2082(b)(3)(A)) is amended by striking October 1, 1990 both places that term appears and inserting March 31, 1991.
 (d)Reemployment compensationSection 273 of the Central Intelligence Agency Retirement Act (50 U.S.C. 2113) is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and
 (2)by inserting after subsection (a) the following:  (b)Part-Time reemployed annuitantsThe Director shall have the authority to reemploy an annuitant in a part-time basis in accordance with section 8344(l) of title 5, United States Code..
 (e)Effective date and applicationThe amendments made by subsection (a)(1)(A) and subsection (c) shall take effect as if enacted on October 28, 2009, and shall apply to computations or participants, respectively, as of such date.
				IIIGENERAL INTELLIGENCE COMMUNITY MATTERS
 301.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this Act shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.
 302.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.
			303.Congressional oversight of intelligence community contractors
				(a)Oversight by Congress
 (1)In generalTitle V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) is amended by inserting after section 506J the following new section:
						
 506K.Oversight of intelligence community contractorsNotwithstanding the terms of any contract awarded by the head of an element of the intelligence community, the head may not—
 (1)prohibit a contractor of such element from contacting or meeting with either of the congressional intelligence committees (including a member or an employee thereof) to discuss matters relating to a contract;
 (2)take any adverse action against a contractor of such element, including by suspending or debarring the contractor or terminating a contract, based on the contractor contacting or meeting with either of the congressional intelligence committees (including a member or an employee thereof) to discuss matters relating to a contract; or
 (3)require the approval of the head before a contractor of such element contacts or meets with either of the congressional intelligence committees (including a member or an employee thereof) to discuss matters relating to a contract..
 (2)Clerical amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by inserting after the item relating to section 506J the following new item:
						
							
								Sec. 506K. Oversight of intelligence community contractors..
 (b)ApplicationThe amendment made by subsection (a)(1) shall apply with respect to a contract awarded by the head of an element of the intelligence community on or after the date of the enactment of this Act.
 304.Enhanced personnel security programsSection 11001(d) of title 5, United States Code, is amended— (1)in the subsection heading, by striking Audit and inserting Review;
 (2)in paragraph (1), by striking audit and inserting review; and (3)in paragraph (2), by striking audit and inserting review.
				IVMATTERS RELATING TO ELEMENTS OF THE INTELLIGENCE COMMUNITY
			AOffice of the Director of National Intelligence
				401.Authority for protection of current and former employees of the Office of the Director of National
 IntelligenceSection 5(a)(4) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3506(a)(4)) is amended by striking such personnel of the Office of the Director of National Intelligence as the Director of National Intelligence may designate; and inserting current and former personnel of the Office of the Director of National Intelligence and their immediate families as the Director of National Intelligence may designate;.
				402.Designation of the program manager-information sharing environment
 (a)Information sharing environmentSection 1016(b) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485(b)) is amended—
 (1)in paragraph (1), by striking President and inserting Director of National Intelligence; and (2)in paragraph (2), by striking President both places that term appears and inserting Director of National Intelligence.
 (b)Program managerSection 1016(f) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485(f)) is amended by striking The individual designated as the program manager shall serve as program manager until removed from service or replaced by the President (at the President's sole discretion). and inserting Beginning on the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2018, each individual designated as the program manager shall be appointed by the Director of National Intelligence..
 403.Technical correction to the executive scheduleSection 5313 of title 5, United States Code, is amended by adding at the end the following: Director of the National Counterintelligence and Security.. BOther elements 411.Requirements relating to appointment of General Counsel of National Security Agency (a)In generalSection 2 of the National Security Agency Act of 1959 (Public Law 86–36; 50 U.S.C. 3602) is amended by adding at the end the following new subsection:
						
							(c)
 (1)There is a General Counsel of the National Security Agency. (2)The General Counsel of the National Security Agency shall be appointed by the President, by and with the advice and consent of the Senate..
 (b)Effective dateSubsection (c) of section 2 of the National Security Agency Act of 1959 (Public Law 86–36; 50 U.S.C. 3602) shall apply with respect to any person who is appointed to serve as General Counsel of the National Security Agency on or after January 21, 2021.
					412.Transfer or elimination of certain components and functions of the Defense Intelligence Agency
					(a)Information Review Task Force
 (1)Transfer requiredEffective on the date that is 180 days after the date of the enactment of this Act, there is transferred from the Director of the Defense Intelligence Agency to the Chairman of the Joint Chiefs of Staff all functions performed by the Information Review Task Force and all assigned responsibilities performed by the Information Review Task Force. Upon such transfer, such Task Force shall be designated as a chairman’s controlled activity.
						(2)Transition plan
 (A)Congressional briefingNot later than 60 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency and the Chairman of the Joint Chiefs of Staff shall jointly brief the congressional intelligence committees and the congressional defense committees on the plan to carry out the transfer required under paragraph (1).
 (B)Submittal of formal planNot later than 90 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency and the Chairman of the Joint Chiefs of Staff shall jointly submit to the congressional intelligence committees and the congressional defense committees a formal plan for the transfer required under paragraph (1).
 (3)Limitation on use of fundsThe Director of the Defense Intelligence Agency may not obligate or expend any funds authorized to be appropriated for the Information Review Task Force for fiscal year 2018 after the date that is 180 days after the date of the enactment of this Act. Any such funds that are unobligated or unexpended as of such date shall be transferred to the Chairman of the Joint Chiefs of Staff.
						(b)Identity Intelligence Project Office
 (1)EliminationEffective on the date that is 180 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency shall eliminate the Identity Intelligence Project Office, including all functions and assigned responsibilities performed by the Identity Intelligence Project Office. All personnel and assets pertaining to such Office shall be transferred to other elements of the Defense Intelligence Agency, as determined by the Director.
						(2)Transition plan
 (A)Congressional briefingNot later than 60 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency shall brief the congressional intelligence committees and the congressional defense committees on the plan to carry out the elimination required under paragraph (1).
 (B)Submittal of formal planNot later than 90 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency shall submit to the congressional intelligence committees and the congressional defense committees a formal plan for the elimination required under paragraph (1).
 (3)Limitation on use of fundsThe Director of the Defense Intelligence Agency may not obligate or expend any funds authorized to be appropriated for the Identity Intelligence Project Office for fiscal year 2018 after the date that is 180 days after the date of the enactment of this Act. Any such funds that are unobligated or unexpended as of such date shall be transferred to other elements of the Defense Intelligence Agency, as determined by the Director.
						(c)Watchlisting Branch
 (1)Transfer requiredEffective on the date that is 180 days after the date of the enactment of this Act, there is transferred from the Director of the Defense Intelligence Agency to the Director for Intelligence of the Joint Staff all functions and all assigned responsibilities performed by the Watchlisting Branch.
						(2)Transition plan
 (A)Congressional briefingNot later than 60 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency and the Director for Intelligence of the Joint Staff shall jointly brief the congressional intelligence committees and the congressional defense committees on the plan to carry out the transfer required under paragraph (1).
 (B)Submittal of formal planNot later than 90 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency and the Director for Intelligence of the Joint Staff shall jointly submit to the congressional intelligence committees and the congressional defense committees a formal plan for the transfer required under paragraph (1).
 (3)Limitation on use of fundsThe Director of the Defense Intelligence Agency may not obligate or expend any funds authorized to be appropriated for the Watchlisting Branch for fiscal year 2018 after the date that is 180 days after the date of the enactment of this Act. Any such funds that are unobligated or unexpended as of such date shall be transferred to the Director for Intelligence of the Joint Staff.
						(d)Counter-Threat Finance
 (1)EliminationNot later than 180 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency shall eliminate the Counter-Threat Finance analysis function of the Defense Intelligence Agency. All personnel and assets pertaining to such function shall be transferred to other elements of the Defense Intelligence Agency, as determined by the Director.
						(2)Transition plan
 (A)Congressional briefingNot later than 60 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency shall brief the congressional intelligence committees and the congressional defense committees on the plan to eliminate the Counter-Threat Finance analysis function under paragraph (1).
 (B)Submittal of formal planNot later than 90 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency shall submit to the congressional intelligence committees and the congressional defense committees a formal plan to eliminate such function under paragraph (1).
 (3)Limitation on use of fundsThe Director of the Defense Intelligence Agency may not obligate or expend any funds authorized to be appropriated for the Counter-Threat Finance analysis function for fiscal year 2018 after the date that is 180 days after the date of the enactment of this Act. Any such funds that are unobligated or unexpended as of such date shall be transferred to other elements of the Defense Intelligence Agency, as determined by the Director.
						(e)National Intelligence University
 (1)Transfer requiredEffective on October 1, 2020, there is transferred from the Director of the Defense Intelligence Agency to the Director of National Intelligence all functions and all assigned responsibilities performed by the National Intelligence University.
						(2)Transition plan
 (A)Congressional briefingNot later than October 1, 2018, the Director of the Defense Intelligence Agency and the Director of National Intelligence shall jointly brief the congressional intelligence committees and the congressional defense committees on the plan to carry out the transfer required under paragraph (1).
 (B)Submittal of formal planNot later than April 1, 2019, the Director of the Defense Intelligence Agency and the Director of National Intelligence shall jointly submit to the congressional intelligence committees and the congressional defense committees a formal plan for the transfer required under paragraph (1).
 (3)Limitation on use of fundsThe Director of the Defense Intelligence Agency may not obligate or expend any funds authorized to be appropriated for the National Intelligence University after October 1, 2020. Any such funds that are unobligated or unexpended as of such date shall be transferred to the Director of National Intelligence.
 (f)Congressional notice for reprogrammingNot later than 30 days before transferring any funds relating to transferring or eliminating any function under this section, the Director of the Defense Intelligence Agency shall submit to the congressional intelligence committees and the congressional defense committees notice in writing of such transfer.
					(g)Treatment of certain functions and responsibilities
 (1)In generalIn the case of any function or executive agent responsibility that is transferred to the Director of National Intelligence pursuant to this section, the Director of National Intelligence may not delegate such function or responsibility to another element of the intelligence community.
 (2)Executive agent responsibilityIn this subsection, the term executive agent responsibility means the specific responsibilities, functions, and authorities assigned by the Director of National Intelligence to the head of an intelligence community element to provide defined levels of support for intelligence operations, or administrative or other designated activities.
 (h)Deadline for policy updatesNot later than October 1, 2020, the Director of National Intelligence, the Under Secretary of Defense for Intelligence, and the Chairman of the Joint Chiefs of Staff shall ensure that all relevant policies of the intelligence community and Department of Defense are updated to reflect the transfers required to be made pursuant to this section.
 (i)Treatment of transferred functionsNo transferred functions or assigned responsibility referred to in subsection (a), (c), or (e) shall be considered a new start by the receiving element, including in the case of any lapse of appropriation for such transferred function or assigned responsibility.
					(j)Reports on other elements of Defense Intelligence Agency
						(1)National Center for Credibility Assessment
 (A)Sense of CongressIt is the sense of Congress that— (i)the assignment of executive agency for the National Center for Credibility Assessment to the Director of the Defense Intelligence Agency may be limiting the ability of the Center to effectively serve the Federal customer base of the Center;
 (ii)the failure of the Director of National Intelligence, in the role of the Director as security executive for the Federal Government, to define in policy the term Executive Agent may be further limiting the ability of the Center to receive sufficient resources to carry out the critical Federal mission of the Center; and
 (iii)the evolution of the Center from an organization of the Army to an organization serving 27 departments and agencies and responsible for all Federal credibility assessment training, oversight, and research and development, has resulted in a convoluted oversight structure based on legacy reporting requirements.
 (B)ReportNot later than October 1, 2018, the Director of the Defense Intelligence Agency, the Director of National Intelligence, and the Secretary of Defense shall jointly submit to the congressional intelligence committees and the congressional defense committees a report on—
 (i)the current and projected missions and functions of the National Center for Credibility Assessment; (ii)the effectiveness of the current organizational assignment of the Center to the Director of the Defense Intelligence Agency;
 (iii)the effectiveness of the current oversight structure between the Center, the Defense Intelligence Agency, the Under Secretary of Defense for Intelligence, and the Director of National Intelligence; and
 (iv)the resources and authorities necessary to most effectively execute the missions and functions of the Center.
								(2)Underground Facilities Analysis Center
 (A)Sense of CongressIt is the sense of Congress that— (i)the assignment of executive agency for the Underground Facilities Analysis Center to the Director of the Defense Intelligence Agency may be limiting the ability of the Center to effectively serve the broader intelligence community customer base of the Center;
 (ii)the failure of the Director of National Intelligence to define in policy the term Executive Agent may be further limiting the ability of the Center to receive sufficient resources to carry out the critical mission of the Center; and
 (iii)the requirements of the intelligence community and Department of Defense with respect to underground facilities are not adequately being met given the scale and complexity of the problem set and the relatively small amount of funding currently received by the Center.
 (B)ReportNot later than October 1, 2018, the Director of the Defense Intelligence Agency, the Director of National Intelligence, and the Chairman of the Joint Chiefs of Staff shall jointly submit to the congressional intelligence committees and the congressional defense committees a report on—
 (i)the missions and functions of the Underground Facilities Analysis Center; (ii)the state of the requirements of the intelligence community and Department of Defense with respect to underground facilities and the ability of the Center to meet such requirements;
 (iii)the effectiveness of the current organizational assignment of the Center to the Director of the Defense Intelligence Agency;
 (iv)the effectiveness of the current oversight structure between the Center, the Defense Intelligence Agency, the Secretary of Defense, and the Director of National Intelligence; and
 (v)the resources and authorities necessary to most effectively execute the missions and functions of the Center.
 (k)Congressional defense committees definedIn this section, the term congressional defense committees means— (1)the Committees on Armed Services of the Senate and House of Representatives; and
 (2)the Committees on Appropriations of the Senate and House of Representatives. 413.Technical amendments related to the Department of Energy (a)Atomic Energy Defense ActSection 4524(b)(2) of the Atomic Energy Defense Act (50 U.S.C. 2674(b)(2)) is amended by inserting Intelligence and after The Director of.
 (b)National Security Act of 1947Paragraph (2) of section 106(b) of the National Security Act of 1947 (50 U.S.C. 3041(b)(2)) is amended—
 (1)in subparagraph (E), by inserting and Counterintelligence after Office of Intelligence; (2)by striking subparagraph (F);
 (3)by redesignating subparagraphs (G), (H), and (I) as subparagraphs (F), (G), and (H), respectively; and
 (4)in subparagraph (H), as redesignated by paragraph (3), by realigning the margin of such subparagraph two ems to the left.
						VMatters relating to foreign countries
			501.Assessment of significant Russian influence campaigns directed at foreign elections and referenda
 (a)Assessment requiredNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report containing an analytical assessment of the most significant Russian influence campaigns, if any, conducted during the 3-year period preceding the date of the enactment of this Act, as well as the most significant current or planned such Russian influence campaigns, if any. Such assessment shall include—
 (1)a summary of such significant Russian influence campaigns, including, at a minimum, the specific means by which such campaigns were conducted, are being conducted, or likely will be conducted, as appropriate, and the specific goal of each such campaign;
 (2)a summary of any defenses against or responses to such Russian influence campaigns by the foreign state holding the elections or referenda;
 (3)a summary of any relevant activities by elements of the intelligence community undertaken for the purpose of assisting the government of such foreign state in defending against or responding to such Russian influence campaigns; and
 (4)an assessment of the effectiveness of such defenses and responses described in paragraphs (2) and (3).
 (b)FormThe report required by subsection (a) may be submitted in classified form, but if so submitted, shall contain an unclassified summary.
 (c)Russian influence campaign definedIn this section, the term Russian influence campaign means any effort, covert or overt, and by any means, attributable to the Russian Federation directed at an election, referendum, or similar process in a country other than the Russian Federation or the United States.
				502.Foreign counterintelligence and cybersecurity threats to Federal election campaigns
				(a)Reports required
 (1)In generalAs provided in paragraph (2), for each Federal election, the Director of National Intelligence, in coordination with the Under Secretary of Homeland Security for Intelligence and Analysis and the Director of the Federal Bureau of Investigation, shall make publicly available on an internet website an advisory report on foreign counterintelligence and cybersecurity threats to election campaigns for Federal offices. Each such report shall include, consistent with the protection of sources and methods, each of the following:
 (A)A description of foreign counterintelligence and cybersecurity threats to election campaigns for Federal offices.
 (B)A summary of best practices that election campaigns for Federal offices can employ in seeking to counter such threats.
 (C)An identification of any publicly available resources, including United States Government resources, for countering such threats.
 (2)Schedule for submittalA report under this subsection shall be made available as follows: (A)In the case of a report regarding an election held for the office of Senator or Member of the House of Representatives during 2018, not later than the date that is 60 days after the date of the enactment of this Act.
 (B)In the case of a report regarding an election for a Federal office during any subsequent year, not later than the date that is 1 year before the date of the election.
 (3)Information to be includedA report under this subsection shall reflect the most current information available to the Director of National Intelligence regarding foreign counterintelligence and cybersecurity threats.
 (b)Treatment of campaigns subject to heightened threatsIf the Director of the Federal Bureau of Investigation and the Under Secretary of Homeland Security for Intelligence and Analysis jointly determine that an election campaign for Federal office is subject to a heightened foreign counterintelligence or cybersecurity threat, the Director and the Under Secretary, consistent with the protection of sources and methods, may make available additional information to the appropriate representatives of such campaign.
				503.Assessment of threat finance relating to the Russian Federation
 (a)ReportNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence, acting through the National Intelligence Manager for Threat Finance, shall submit to the congressional intelligence committees a report containing an assessment of the financing of threat activity by the Russian Federation.
 (b)Matters includedThe report under subsection (a) shall include, at a minimum, the following: (1)A summary of leading examples from the 3-year period prior to the date of the report of any threat finance activities conducted by, for the benefit of, or at the behest of officials of the Government of Russia, persons subject to sanctions under any provision of law imposing sanctions with respect to Russia, or Russian nationals subject to sanctions under any other provision of law.
 (2)An assessment with respect to any trends or patterns in threat finance activities relating to Russia, including common methods of conducting such activities.
 (3)A summary of engagement and coordination with international partners on threat finance relating to Russia, especially in Europe, including examples of such engagement and coordination.
 (4)An identification of any resource and collection gaps. (c)FormThe report submitted under subsection (a) may be submitted in classified form.
 (d)Threat finance definedIn this section, the term threat finance means— (1)the financing of cyber operations, global influence campaigns, intelligence service activities, proliferation, terrorism, or transnational crime and drug organizations;
 (2)the methods and entities used to spend, store, move, raise, or conceal money or value on behalf of threat actors;
 (3)sanctions evasion; or (4)other forms of threat financing domestically or internationally, as defined by the President.
					VIReports and other matters 
			601.Period of overseas assignments for certain foreign service officers
 (a)Length of period of assignmentSubsection (a) of section 502 of the Foreign Service Act of 1980 (22 U.S.C. 3982) is amended by adding at the end the following new paragraph:
					
 (3)In making assignments under paragraph (1), and in accordance with section 903, and, if applicable, section 503, the Secretary shall assure that a member of the Service may serve at a post for a period of not more than six consecutive years..
 (b)Foreign language deployment requirementsSection 702 of the Foreign Service Act of 1980 (22 U.S.C. 4022) is amended by— (1)redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following new subsection:  (c)Foreign language deployment requirements (1)In generalThe Secretary of State, with the assistance of other relevant officials, shall require all members of the Service who receive foreign language training in Arabic, Farsi, Chinese (Mandarin or Cantonese), Turkish, Korean, and Japanese by the institution or otherwise in accordance with subsection (b) to serve three successive tours in positions in which the acquired language is both relevant and determined to be a benefit to the Department.
 (2)Overseas deploymentsIn carrying out paragraph (1), at least one of the three successive tours referred to in such paragraph shall be an overseas deployment.
 (3)WaiverThe Secretary of State may waive the application of paragraph (1) for medical or family hardship or in the interest of national security.
 (4)Congressional notificationThe Secretary of State shall notify the Committees on Appropriations and Foreign Affairs of the House of Representatives and Committees on Appropriations and Foreign Relations of the Senate at the end of each fiscal year of any instances during the prior twelve months in which the waiver authority described in paragraph (3) was invoked..
					602.Semiannual reports on investigations of unauthorized public disclosures of classified information
 (a)In generalTitle XI of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) is amended by adding at the end the following new section:
					
						1105.Semiannual reports on investigations of unauthorized public disclosures of classified information
 (a)In generalOn a semiannual basis, each covered official shall submit to the congressional intelligence committees a report that includes, with respect to the preceding 6-month period—
 (1)the number of investigations opened by the covered official regarding an unauthorized public disclosure of classified information;
 (2)the number of investigations completed by the covered official regarding an unauthorized public disclosure of classified information; and
 (3)of the number of such completed investigations identified under paragraph (2), the number referred to the Attorney General for criminal investigation.
 (b)DefinitionsIn this section: (1)The term covered official means—
 (A)the heads of each element of the intelligence community; and (B)the inspectors general with oversight responsibility for an element of the intelligence community.
 (2)The term investigation means any inquiry, whether formal or informal, into the existence of an unauthorized public disclosure of classified information.
 (3)The term unauthorized public disclosure of classified information means the unauthorized disclosure of classified information to a journalist or media organization.. (b)Clerical amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by inserting after the item relating to section 1104 the following new item:
					
						
							Sec. 1105. Semiannual reports on investigations of unauthorized public disclosures of classified
			 information..
 603.Intelligence community reports on security clearancesSection 506H of the National Security Act of 1947 (50 U.S.C. 3104) is amended— (1)in subsection (a)(1)—
 (A)in subparagraph (A)(ii), by inserting and after the semicolon; (B)in subparagraph (B)(ii), by striking ; and and inserting a period; and
 (C)by striking subparagraph (C); (2)by redesignating subsection (b) as subsection (c);
 (3)by inserting after subsection (a) the following new subsection (b):  (b)Intelligence community reports (1)Not later than March 1 of each year, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the security clearances processed by each element of the intelligence community during the preceding calendar year. Each such report shall separately identify security clearances processed by each such element and shall cover Federal employees and contractor employees.
 (2)Each report submitted under paragraph (1) shall include each of the following for each element of the intelligence community for the year covered by the report:
 (A)The total number of initial security clearance background investigations opened for new applicants. (B)The total number of security clearance periodic re-investigations opened for existing employees.
 (C)The total number of initial security clearance background investigations for new applicants that were finalized and adjudicated with notice of a determination provided to the prospective applicant, including—
 (i)the total number that were adjudicated favorably and granted access to classified information; and (ii)the total number that were adjudicated unfavorably and resulted in a denial or revocation of a security clearance.
 (D)The total number of security clearance periodic background investigations that were finalized and adjudicated with notice of a determination provided to the existing employee, including—
 (i)the total number that were adjudicated favorably; and (ii)the total number that were adjudicated unfavorably and resulted in a denial or revocation of a security clearance.
 (E)The total number of pending security clearance background investigations, including initial applicant investigations and periodic re-investigations, that were not finalized and adjudicated as of the last day of such year and that remained pending as follows:
 (i)For 180 days or less. (ii)For 180 days or longer, but less than 12 months.
 (iii)For 12 months or longer, but less than 18 months. (iv)For 18 months or longer, but less than 24 months.
 (v)For 24 months or longer. (F)In the case of security clearance determinations completed or pending during the year preceding the year for which the report is submitted that have taken longer than 12 months to complete—
 (i)the cause of the delay for such determinations; and (ii)the number of such determinations for which polygraph examinations were required.
 (G)The percentage of security clearance investigations, including initial and periodic re-investigations, that resulted in a denial or revocation of a security clearance.
 (H)The percentage of security clearance investigations that resulted in incomplete information. (I)The percentage of security clearance investigations that did not result in enough information to make a decision on potentially adverse information.
 (3)The report required under this subsection shall be submitted in unclassified form, but may include a classified annex.; and
 (4)in subsection (c), as redesignated by paragraph (2), by inserting and (b) after subsection (a)(1). 604.Report on expansion of Security Protective Services jurisdiction (a)ReportNot later than 60 days after the date of the enactment of this Act, the Director of the Central Intelligence Agency shall submit to the congressional intelligence committees a report on the feasibility, justification, costs, and benefits of expanding the jurisdiction of the protective services of the Central Intelligence Agency under section 15(a)(1) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3515(a)). The report shall include—
 (1)an explanation of the need for expanding such jurisdiction beyond the 500-feet limit specified in such section 15(a)(1); and
 (2)an identification of any comparable departments or agencies of the Federal Government in the Washington metropolitan region (as defined in section 8301 of title 40, United States Code) whose protective services jurisdictions exceed 500 feet.
 (b)FormThe report under subsection (a) may be submitted in classified form. 605.Report on role of Director of National Intelligence with respect to certain foreign investments (a)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the heads of the elements of the intelligence community determined appropriate by the Director, shall submit to the congressional intelligence committees a report on the role of the Director in preparing analytic materials in connection with the evaluation by the Federal Government of national security risks associated with potential foreign investments into the United States.
 (b)Matters includedThe report under subsection (a) shall— (1)describe the current process for the provision of the analytic materials described in subsection (a);
 (2)identify the most significant benefits and drawbacks of such process with respect to the role of the Director, including any benefits or drawbacks relating to the time allotted to the Director to prepare such materials; and
 (3)include recommendations to improve such process. 606.Report on Cyber Exchange Program (a)ReportNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the potential establishment of a fully voluntary exchange program between elements of the intelligence community and private technology companies under which—
 (1)an employee of an element of the intelligence community with demonstrated expertise and work experience in cybersecurity or related disciplines may elect to be temporarily detailed to a private technology company that has elected to receive the detailee; and
 (2)an employee of a private technology company with demonstrated expertise and work experience in cybersecurity or related disciplines may elect to be temporarily detailed to an element of the intelligence community that has elected to receive the detailee.
 (b)Matters includedThe report under subsection (a) shall include the following: (1)The feasibility of establishing the exchange program described in such subsection.
 (2)Identification of any challenges in establishing the exchange program. (3)An evaluation of the benefits to the intelligence community that would result from the exchange program.
					607.Review of intelligence community participation in vulnerabilities equities process
 (a)ReviewNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Intelligence Community shall review, with respect to the 3-year period preceding the date of the review, the roles and responsibilities of the elements of the intelligence community in the process of the Federal Government for determining whether, when, how, and to whom information about a vulnerability that is not publicly known will be shared with or released to a non-Federal entity or the public.
				(b)Report
 (1)SubmissionNot later than 240 days after the date of the enactment of this Act, the Inspector General shall submit to the congressional intelligence committees a report on the results of the review under subsection (a).
 (2)ElementsThe report under paragraph (1) shall include the following: (A)A description of the roles and responsibilities of the elements of the intelligence community in the process of determining whether, when, how, and to whom information about a vulnerability that is not publicly known will be shared or released to a non-Federal entity or the public.
 (B)The criteria used by the Federal Government, including elements of the intelligence community, in making such determination.
 (C)With respect to the period covered by the review— (i)a summary of vulnerabilities known to elements of the intelligence community that were reviewed by the Federal Government pursuant to such process, including—
 (I)the number of vulnerabilities known to the intelligence community that were reviewed; and (II)of such number of reviewed vulnerabilities, the number for which information was shared with or released to a non-Federal entity or the public;
 (ii)an assessment of whether there were any vulnerabilities known to elements of the intelligence community that were not reviewed pursuant to such process, and if so, the basis and rationale for not conducting such a review; and
 (iii)a summary of the most significant incidents in which a vulnerability known to the intelligence community, but not shared with or released to a non-Federal entity or the public, was exploited by an individual, an entity, or a foreign country in the course of carrying out a cyber intrusion.
 (D)A description of any current mechanisms for overseeing such process. (E)Recommendations to improve the efficiency, effectiveness, accountability, and, consistent with national security, transparency of such process.
 (F)Any other matters the Inspector General determines appropriate. (3)FormThe report may be submitted in classified form.
 (c)Vulnerability definedIn this section, the term vulnerability means, with respect to information technology, a design, configuration, or implementation weakness in a technology, product, system, service, or application that can be exploited or triggered to cause unexpected or unintended behavior.
				608.Review of Intelligence Community whistleblower matters
 (a)Review of whistleblower mattersThe Inspector General of the Intelligence Community, in consultation with the inspectors general for the Central Intelligence Agency, the National Security Agency, the National Geospatial-Intelligence Agency, the Defense Intelligence Agency, and the National Reconnaissance Office, shall conduct a review of the authorities, policies, investigatory standards, and other practices and procedures relating to intelligence community whistleblower matters, with respect to such inspectors general.
 (b)Objective of reviewThe objective of the review required under subsection (a) is to identify any discrepancies, inconsistencies, or other issues, which frustrate the timely and effective reporting of intelligence community whistleblower matters to appropriate inspectors general and to the congressional intelligence committees, and the fair and expeditious investigation and resolution of such matters.
 (c)Conduct of reviewThe Inspector General of the Intelligence Community shall take such measures as the Inspector General determines necessary in order to ensure that the review required by subsection (a) is conducted in an independent and objective fashion.
 (d)ReportNot later than 270 days after the date of the enactment of this Act, the Inspector General of the Intelligence Community shall submit to the congressional intelligence committees a written report containing the results of the review required under subsection (a), along with recommendations to improve the timely and effective reporting of Intelligence Community whistleblower matters to inspectors general and to the congressional intelligence committees and the fair and expeditious investigation and resolution of such matters.
				609.Sense of Congress on notifications of certain disclosures of classified information
 (a)FindingsCongress finds that section 502 of the National Security Act of 1947 (50 U.S.C. 3092) requires elements of the intelligence community to keep the congressional intelligence committees fully and currently informed about all intelligence activities of the United States, and to furnish to the congressional intelligence committees any information or material concerning intelligence activities * * * which is requested by either of the congressional intelligence committees in order to carry out its authorized responsibilities..
 (b)Sense of CongressIt is the sense of Congress that— (1)the authorities described in subsection (a), together with other intelligence community authorities, obligate an element of the intelligence community to submit to the congressional intelligence committees written notification, by not later than 7 days after becoming aware, that an individual in the executive branch has disclosed covered classified information to an official of an adversary foreign government using methods other than established intelligence channels; and
 (2)each such notification should include— (A)the date and place of the disclosure of classified information covered by the notification;
 (B)a description of such classified information; (C)identification of the individual who made such disclosure and the individual to whom such disclosure was made; and
 (D)a summary of the circumstances of such disclosure. (c)DefinitionsIn this section:
 (1)The term adversary foreign government means the government of any of the following foreign countries: (A)North Korea.
 (B)Iran. (C)China.
 (D)Russia. (E)Cuba.
 (2)The term covered classified information means classified information that was— (A)collected by an element of the intelligence community; or
 (B)provided by the intelligence service or military of a foreign country to an element of the intelligence community.
 (3)The term established intelligence channels means methods to exchange intelligence to coordinate foreign intelligence relationships, as established pursuant to law by the Director of National Intelligence, the Director of the Central Intelligence Agency, the Director of the National Security Agency, or other head of an element of the intelligence community.
 (4)The term individual in the executive branch means any officer or employee of the executive branch, including individuals— (A)occupying a position specified in article II of the Constitution;
 (B)appointed to a position by an individual described in subparagraph (A); or (C)serving in the civil service or the senior executive service (or similar service for senior executives of particular departments or agencies).
						
	Passed the House of Representatives July 28, 2017.Karen L. Haas,Clerk
